      Case 1:04-cv-03314-LAP Document 209 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MORATA, et al.,

                    Plaintiffs,
                                                4 Civ. 3314 (LAP)
-against-
                                                       ORDER
THE REPUBLIC OF ARGENTINA,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Plaintiffs’ motion for reconsideration of

the Court’s June 15, 2020, order conditionally dismissing the

action pursuant to Fed. R. Civ. P. 25(a)(1) [dkt. no. 206].            The

motion is denied.

     First,   Plaintiffs    have    not   met    the    requirements   for

reconsideration, namely, they have not identified any fact or law

the Court overlooked in its order.

     Second, as set out in the Republic’s letter dated June 22,

2020 [dkt no. 208], in response to the Court’s July 17, 2019 order

directing Plaintiffs to inform the Republic of the status of the

action [dkt. no. 192], Plaintiffs’ counsel stated that Plaintiffs

Calanca and Casalini “were deceased with no known heirs,” [dkt.

no. 208-1]. In response to the Court’s warning on June 15, 2020,

that “[u]nless a motion for substitution is filed by June 29, 2020,

the actions will be dismissed,” [dkt no. 205], Plaintiff's counsel

has informed the Court that it is unlikely such a motion will be

                                    1
         Case 1:04-cv-03314-LAP Document 209 Filed 06/23/20 Page 2 of 2



filed, [dkt. no. 206]. Assuming that holds true, the actions would

be dismissed on June 29, 2020.        In such an instance, Rule 25(a)(1)

would operate exactly as intended.

     Accordingly, Plaintiffs’ motion for reconsideration [dkt no.

206] is denied.

SO ORDERED.

Dated:       New York, New York
             June 23, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
